                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       SIMPSON STRONG-TIE COMPANY,                     Case No. 3:18-cv-01188-WHO
                                           INC,
                                   8                    Plaintiff,                         ORDER ON CROSS-MOTIONS FOR
                                   9                                                       PARTIAL SUMMARY JUDGMENT
                                                 v.                                        AND MOTION TO STRIKE
                                  10
                                           OZ-POST INTERNATIONAL, LLC,                     Re: Dkt. Nos. 102, 104, 105, 106, 123, 124
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          This case involves patents and products designed to serve as cost-effective alternatives to

                                  14   antique bolted hardware. Before me are cross-motions for partial summary judgment by

                                  15   declaratory judgment plaintiff Simpson Strong-Tie Company, Inc. (“Simpson”) and patent-owner

                                  16   and defendant Oz-Post International LLC dba OZCO Building Products (“OZCO”), along with

                                  17   OZCO’s motion to strike portions of an expert report. For the reasons set forth below, I will grant

                                  18   partial summary judgment in favor of Simpson and deny OZCO’s motion to strike.

                                  19                                           BACKGROUND

                                  20          The United States Patent and Trademark Office issued United States Design Patent

                                  21   Number D798,701 (“the D’701 Patent” or “the design patent”) on October 3, 2017 and United

                                  22   States Patent Number 9,957,998 (“the ’998 Patent” or “the utility patent”) on May 1, 2018. D’701

                                  23   Patent, Declaration of J. Michael Thomas (“Thomas Decl.”)1 Ex. 2 [Dkt. No. 105-2]; ’998 Patent,

                                  24
                                       1
                                  25     Simpson noted in its opposition that OZCO had failed to file a declaration to authenticate the
                                       exhibits filed in support of its motion for summary judgment. Simpson Oppo. 2 n.2. On October
                                  26   14, 2019, OZCO filed a motion for leave to file the Thomas declaration in support of its motion
                                       for summary judgment. Dkt. No. 123. Simpson opposed, arguing that there was no good cause
                                  27   for OZCO’s failure and that I should refuse to consider the exhibits. I am interested in the merits
                                       of these motions. OZCO’s motion for leave to file the tardy declaration is GRANTED; I will
                                  28   consider the declaration at Dkt. No. 123-1 in conjunction with the exhibits at Dkt. Nos. 104 and
                                       105. The motion for expedited briefing at Dkt. No. 124 is TERMINATED AS MOOT.
                                   1   Thomas Decl. Ex. 1 [Dkt. No. 105-1]. The ’998 Patent aims to simulate antique architectural

                                   2   hardware (like rivet, nail, and pin or nut, bolt, and washer connectors) with mounting hardware

                                   3   that is both easier to install and more cost effective. See ’998 Patent 1:30–31, 53–56.

                                   4          OZCO asserts that Simpson’s Hex Head washer and Structural Wood Screw (“the Accused

                                   5   Products”) infringe on its patents when they are used together. On March 26, 2019, I construed

                                   6   the ’998 Patent, resolving the parties’ disputes and adopting certain agreed constructions. See

                                   7   Claim Construction Order [Dkt. No. 86].

                                   8          On September 3, 2019, both parties moved for partial summary judgment. Simpson

                                   9   Motion for Partial Summary Judgment (“Simpson MSJ”) [Dkt. No. 102]; OZCO Motion for

                                  10   Partial Summary Judgment (“OZCO MSJ”) [Dkt. No. 105, 103-16 (unredacted)]. OZCO also

                                  11   filed a motion to strike. Motion to Strike Fred P. Smith Expert Report (“MTS”) [Dkt. No. 106]. I

                                  12   heard argument on October 23, 2019. Dkt. No. 128.
Northern District of California
 United States District Court




                                  13                                         LEGAL STANDARD

                                  14   I.     SUMMARY JUDGMENT

                                  15          A.      Generally
                                  16          Summary judgment on a claim or defense is appropriate “if the movant shows that there is

                                  17   no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

                                  18   law.” Fed. R. Civ. P. 56(a). In order to prevail, a party moving for summary judgment must show

                                  19   the absence of a genuine issue of material fact with respect to an essential element of the non-

                                  20   moving party’s claim, or to a defense on which the non-moving party will bear the burden of

                                  21   persuasion at trial. See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the movant has

                                  22   made this showing, the burden then shifts to the party opposing summary judgment to identify

                                  23   “specific facts showing there is a genuine issue for trial.” Id. The party opposing summary

                                  24   judgment must present affirmative evidence from which a jury could return a verdict in that

                                  25   party’s favor. Anderson v. Liberty Lobby, 477 U.S. 242, 257 (1986).

                                  26          On summary judgment, the court draws all reasonable factual inferences in favor of the

                                  27

                                  28
                                                                                         2
                                   1   non-movant. Id. at 255. In deciding the motion, “[c]redibility determinations, the weighing of the

                                   2   evidence, and the drawing of legitimate inferences from the facts are jury functions, not those of a

                                   3   judge.” Id. However, conclusory and speculative testimony does not raise genuine issues of fact

                                   4   and is insufficient to defeat summary judgment. See Thornhill Publ’g Co., Inc. v. GTE Corp., 594

                                   5   F.2d 730, 738 (9th Cir. 1979).

                                   6          B.      Noninfringement
                                   7          Summary judgment of noninfringement requires a two-step analysis. “First, the claims of

                                   8   the patent must be construed to determine their scope. Second, a determination must be made as to

                                   9   whether the properly construed claims read on the accused device.” Pitney Bowes, Inc. v.

                                  10   Hewlett–Packard Co., 182 F.3d 1298, 1304 (Fed. Cir. 1999) (internal citations omitted). “The

                                  11   determination of infringement, both literal and under the doctrine of equivalents, is a question of

                                  12   fact.” Lockheed Martin Corp. v. Space Sys./Loral, Inc., 324 F.3d 1308, 1318 (Fed. Cir. 2003); see
Northern District of California
 United States District Court




                                  13   also Kilopass Tech. Inc. v. Sidense Corp., No. 10–cv–02066–SI, 2012 WL 3545286, at *4 (N.D.

                                  14   Cal. Aug. 16, 2012). Because the ultimate burden of proving infringement rests with the patentee,

                                  15   an accused infringer may show that summary judgment of noninfringement is proper either by

                                  16   producing evidence that would preclude a finding of infringement, or by showing that the

                                  17   evidence on file fails to create a material factual dispute as to any essential element of the

                                  18   patentee’s case. See Novartis Corp. v. Ben Venue Labs., Inc., 271 F.3d 1043, 1046 (Fed. Cir.

                                  19   2001). “Summary judgment of noninfringement may only be granted if, after viewing the alleged

                                  20   facts in the light most favorable to the nonmovant and drawing all justifiable inferences in the

                                  21   nonmovant’s favor, there is no genuine issue whether the accused device is encompassed by the

                                  22   patent claims.” Id. Direct infringement may be proven either by literal infringement or under the

                                  23   doctrine of equivalents. “Literal infringement requires the patentee to prove that the accused

                                  24   device contains each limitation of the asserted claim(s).” Bayer AG v. Elan Pharm. Research

                                  25   Corp., 212 F.3d 1241, 1247 (Fed. Cir. 2000). “If any claim limitation is absent from the accused

                                  26   device, there is no literal infringement as a matter of law.” Id.

                                  27

                                  28
                                                                                          3
                                       II.    MOTION TO STRIKE
                                   1
                                              A.      Patent Local Rules
                                   2
                                              “Patent Local Rule 3 requires patent disclosures early in a case and streamlines discovery
                                   3
                                       by replacing the series of interrogatories that parties would likely have propounded without it.”
                                   4
                                       ASUS Computer Int’l v. Round Rock Research, LLC, No. 12-CV-02099-JST, 2014 WL 1463609,
                                   5
                                       at *1 (N.D. Cal. Apr. 11, 2014) (internal quotation marks and modifications omitted). The
                                   6
                                       disclosure requirements of Rule 3 are designed “to require parties to crystallize their theories of
                                   7
                                       the case early in the litigation and to adhere to those theories once they have been disclosed.”
                                   8
                                       Nova Measuring Instruments Ltd. v. Nanometrics, Inc., 417 F. Supp. 2d 1121, 1123 (N.D. Cal.
                                   9
                                       2006). “They are also designed to provide structure to discovery and to enable the parties to move
                                  10
                                       efficiently toward claim construction and the eventual resolution of their dispute.” Golden Bridge
                                  11
                                       Tech. Inc v. Apple, Inc., No. 12-cv-04882-PSG, 2014 WL 1928977, at *3 (N.D. Cal. May 14,
                                  12
Northern District of California




                                       2014) (internal quotation marks omitted).
 United States District Court




                                  13
                                              Patent Local Rule 3-1 requires that a party claiming patent infringement serve a
                                  14
                                       “Disclosure of Asserted Claims and Infringement Contentions” no more than fourteen days after
                                  15
                                       the initial case management conference. This disclosure must include “[e]ach claim of each patent
                                  16
                                       in suit that is allegedly infringed by each opposing party, including for each claim the applicable
                                  17
                                       statutory subsections of 35 U.S.C. § 271 asserted.” Patent L.R. 3-1(a). The party must also
                                  18
                                       identify “where each limitation of each asserted claim is found within each Accused
                                  19
                                       Instrumentality,” and “[w]hether each limitation of each asserted claim is alleged to be literally
                                  20
                                       present or present under the doctrine of equivalents.” Patent L.R. 3-1(e).
                                  21
                                              Patent Local Rule 3-3 requires parties accused of infringement to serve invalidity
                                  22
                                       contentions. The invalidity contentions must identify “each item of prior art that allegedly
                                  23
                                       anticipates each asserted claim or renders it obvious.” Patent L.R. 3-3(a). If obviousness is
                                  24
                                       alleged, the invalidity contentions must contain “an explanation of why the prior art renders the
                                  25
                                       asserted claim obvious, including an identification of any combinations of prior art showing
                                  26
                                       obviousness.” Patent L.R. 3-3(b).
                                  27
                                              “Given the purpose behind [these] disclosure requirements, a party may not use an expert
                                  28
                                                                                         4
                                   1   report to introduce new infringement theories, new infringing instrumentalities, new invalidity

                                   2   theories, or new prior art references not disclosed in the parties’ infringement contentions or

                                   3   invalidity contentions.” Verinata Health, Inc. v. Sequenom, Inc., No. 12-cv-00865-SI, 2014 WL

                                   4   4100638, at *3 (N.D. Cal. Aug. 20, 2014) (internal quotation marks omitted). “Any invalidity

                                   5   theories not disclosed pursuant to Local Rule 3-3 are barred . . . from presentation at trial (whether

                                   6   through expert opinion testimony or otherwise).” MediaTek Inc. v. Freescale Semiconductor, Inc.,

                                   7   No. 11-cv-05341-YGR, 2014 WL 690161, at *1 (N.D. Cal. Feb. 21, 2014). In determining

                                   8   whether to strike some or all of an expert report for failure to comply with the patent local rules,

                                   9   courts in this district have asked, “[W]ill striking the report result in not just a trial, but an overall

                                  10   litigation, that is more fair, or less?” Apple Inc. v. Samsung Electronics Co., No. 11-cv-01846-

                                  11   PSG, 2012 WL 2499929, at *1 (N.D. Cal. June 27, 2012); Verinata Health, 2014 WL 4100638, at

                                  12   *3.
Northern District of California
 United States District Court




                                  13            B.     Federal Rule of Evidence 702

                                  14            Rule 702 allows a qualified expert to testify “in the form of an opinion or otherwise”

                                  15   where:

                                  16            (a) the expert’s scientific, technical, or other specialized knowledge will help the
                                  17            trier of fact to understand the evidence or to determine a fact in issue;
                                                (b) the testimony is based on sufficient facts or data;
                                  18            (c) the testimony is the product of reliable principles and methods; and
                                                (d) the expert has reliably applied the principles and methods to the facts of the
                                  19            case.
                                  20   Fed. R. Evid. 702. Expert testimony is admissible under Rule 702 “if it is both relevant and
                                  21   reliable.” Cooper v. Brown, 510 F.3d 870, 942 (9th Cir. 2007). “[R]elevance means that the
                                  22   evidence will assist the trier of fact to understand or determine a fact in issue.” Id. Under the
                                  23   reliability requirement, expert testimony must “relate to scientific, technical, or other specialized
                                  24   knowledge, which does not include unsubstantiated speculation and subjective beliefs.” Id.
                                  25   “Importantly, there must be a recognized body of knowledge, learning, or expertise upon which
                                  26   the witness relies. Where there is no field of expertise, nobody will qualify as an expert witness
                                  27   on the subject.” Perez v. Seafood Peddler of San Rafael, Inc., No. 12-cv-00116-WHO, 2014 WL
                                  28   2810144, at *2 (N.D. Cal. June 20, 2014) (internal quotation marks omitted). The burden is on the
                                                                                            5
                                   1   proponent of the expert testimony to show, by a preponderance of the evidence, that the

                                   2   admissibility requirements are satisfied. Fed. R. Evid. 702 advisory committee note.

                                   3                                              DISCUSSION

                                   4   I. SUMMARY JUDGMENT ON INFRINGEMENT

                                   5          Both parties move for partial summary judgment on the question of infringement.

                                   6   Simpson asserts that the undisputed facts show that the Accused Products neither directly nor

                                   7   indirectly infringe on either patent. OZCO counters that the undisputed facts show the Accused

                                   8   Products do infringe claims 1, 2, 4, and 5 of the ’998 Patent. Although OZCO asserts

                                   9   infringement of claims 3 and 7, it does not move for summary judgment on those claims.

                                  10          A. Direct Infringement of the ’998 Patent

                                  11          “Once the claims have been correctly construed to determine their scope, the claims must

                                  12   be compared to the accused device.” Telemac Cellular Corp. v. Topp Telecom, Inc., 247 F.3d
Northern District of California
 United States District Court




                                  13   1316, 1330 (Fed. Cir. 2001). “[L]iteral infringement requires that each and every limitation set

                                  14   forth in a claim appear in an accused product.” Frank’s Casing Crew & Rental Tools, Inc. v.

                                  15   Weatherford Int’l, Inc., 389 F.3d 1370, 1378 (Fed. Cir. 2004). “Any deviation from the claim

                                  16   precludes . . . a finding [of literal infringement]. Telemac, 247 F.3d at 1330.

                                  17          The asserted claims of the ’998 Patent read:
                                                           1. An apparatus, comprising:
                                  18                       a washer/nut member comprising:
                                  19                                 a plurality of outer surfaces disposed in a hexagonal shape;
                                                                       an inner cylindrical surface disposed radially internal to the
                                  20                                   plurality of outer surfaces;
                                                                       an intermediate cylindrical surface disposed radially between the
                                  21                                          plurality of outer surfaces and the inner cylindrical surface;
                                                                              and
                                  22
                                                                     an annular surface disposed radially between the inner cylindrical
                                  23                                          surface and the intermediate cylindrical surface; and
                                                           a cap disposed within the intermediate cylindrical surface;
                                  24                       wherein the inner cylindrical surface is configured to surround a shaft
                                                                     portion of a screw that contacts the annular surface; and wherein the
                                  25                                 washer/nut member further comprises an upper annular surface and
                                                                     a flat surface of the cap is substantially flush with the upper annular
                                  26
                                                                     surface.
                                  27                       2. The apparatus of claim 1 wherein the washer/nut member further comprises
                                                           a flange portion disposed radially external to the plurality of outer surfaces.
                                  28                       3. The apparatus of claim 1 further comprising the screw wherein the shaft
                                                                                         6
                                                             portion of the screw is surrounded by the inner cylindrical surface and a head
                                   1                         portion of the screw contacts the annular surface.
                                   2                         4. The apparatus of claim 1 wherein the cap includes a tool receiving feature.
                                                             5. The apparatus of claim 4 wherein the tool receiving feature is an opening.
                                   3                         ...
                                                             7. The apparatus of claim 5 further comprising the screw received through the
                                   4                         inner cylindrical surface and the intermediate cylindrical surface.
                                   5   According to Simpson, the Accused Products do not infringe for two reasons: (i) there is no “cap”
                                   6   because the screw and the cap are separate elements, and (ii) the head of the screw does not satisfy
                                   7   the cap limitation because it is not a “closed cover.” Simpson MSJ 8-11. OZCO counters that the
                                   8   question of separate elements is relevant only to claims 3 and 7 and that there are at the very least
                                   9   factual disputes over whether the head of the screw is a closed cover. OZCO Oppo. 9.
                                  10                1. Separate elements
                                  11          Simpson first asserts that my Claim Construction Order entitles it to summary judgment
                                  12   because the head of the screw cannot satisfy the “cap” limitation in claim 1. At claim
Northern District of California
 United States District Court




                                  13   construction, I construed the “cap,” “screw,” and “washer-nut member” as separate components of
                                  14   the invention:
                                                        Here, the claim language, the claim structure, and the specification all
                                  15                    support a construction that the cap, screw, and washer/nut member
                                                        are separate components of the ’998 Patent. Claim 1 lists two separate
                                  16                    elements: (1) a washer/nut member and (2) a cap. Claims 1 and 3
                                                        mention a screw, which is not claimed, and explain the relationship
                                  17                    between the washer/nut member, cap, and screw. Importantly, Claim
                                                        7 describes the apparatus as “further comprising the screw,” which
                                  18                    clearly confirms that the screw is distinct from the cap and washer/nut
                                                        member. See Engel, 96 F.3d at 1404–05 (reaching the same
                                  19                    conclusion where one portion was “also provided”). Because all the
                                                        elements are listed separately, the implication is that they are distinct
                                  20                    components of the ’998 Patent. See Becton, 616 F.3d at 1254.
                                  21   Claim Construction Order 5–6. In order to establish direct infringement, OZCO must show that
                                  22   the Accused Products meet each of the elements in the asserted claims. The requirement is not
                                  23   necessarily that each element be physically distinct or unconnected, but each must be present to
                                  24   the extent an asserted claim includes it.2 Cf. Becton, 616 F.3d at 1255 (“There can be no literal
                                  25

                                  26
                                       2
                                         See Simpson MSJ 10 (“As the undersigned counsel stated at the hearing, separate components
                                       that are physically attached to one another (i.e., a cap affixed to the head of a screw) could satisfy
                                  27   the separate elements construction—because each element would still be mapped to different
                                       components. Rather, Ozco’s infringement theory relies on the head of Simpson’s Screw (i.e., a
                                  28   single component) serving as both the ‘head of the screw’ and the ‘cap’ (i.e., two separate
                                       elements).”).
                                                                                           7
                                   1   infringement where a claim requires two separate structures and one such structure is missing from

                                   2   an accused device.”).

                                   3          According to Simpson, my construction mandates noninfringement because the head of the

                                   4   screw cannot also serve as the cap. I indeed construed “cap,” “screw,” and “washer/nut member”

                                   5   as separate elements, but Simpson’s argument faces an insurmountable hurdle: the screw is not

                                   6   part of the apparatus described in claim 1. Although the language mentions a screw, only a

                                   7   washer/nut member and a cap are elements of claim 1. See ’998 Patent 6:22-40. The claim does

                                   8   describe the relationship between the washer/nut member and cap on one hand and a screw on the

                                   9   other hand, but the screw does not become part of the claimed apparatus until claim 3. Although

                                  10   my separate elements construction stands, I cannot read a requirement into claim 1 that is only

                                  11   found in claims 3 and 7. See Amgen Inc. v. Hoechst Marion Roussel, Inc., 314 F.3d 1313, 1326

                                  12   (Fed. Cir. 2003) (“[W]hen a patent claim does not contain a certain limitation and another claim
Northern District of California
 United States District Court




                                  13   does, that limitation cannot be read into the former claim in determining either validity or

                                  14   infringement.”) (internal quotation marks omitted). That the head of the screw also has a threaded

                                  15   shaft does not preclude it from having all of the features necessary to be a cap according to the

                                  16   limitations of claim 1. In the cases Simpson cites, each element was part of the claim at issue, and

                                  17   yet the accused products could not satisfy them all. See Becton, 616 F.3d at 1254 (quoting a single

                                  18   claim listing four separate elements, each one claimed); Intex Recreation Corp. v. Team

                                  19   Worldwide Corp., 59 F. Supp. 3d 28, 41 (D.D.C. 2014) (noting that each claim of the patent

                                  20   included the limitation at issue).

                                  21          That said, my separate elements construction does entitle Simpson to summary judgment

                                  22   on claims 3 and 7. Those claims—which are dependent on claim 1—provide that the apparatus

                                  23   “further compris[es]” a screw. ’998 Patent 6:44, 54. Yet in order for the Accused Products to

                                  24   meet the cap limitation of claim 1, the screw must be part of the apparatus described there. The

                                  25   head of the screw cannot serve as both the cap and the screw in a claim where both are required.

                                  26   See Becton, Dickinson & Co. v. Tyco Healthcare Grp., LP, 616 F.3d 1249, 1254 (Fed. Cir. 2010)

                                  27   (“There is nothing in the asserted claims to suggest that the hinged arm and the spring means can

                                  28   be the same structure.”); Intex Recreation Corp. v. Team Worldwide Corp., 59 F. Supp. 3d 28, 43
                                                                                         8
                                   1   (D.D.C. 2014) (“Because there is no genuine question that the pump housing in the accused

                                   2   devices would be viewed as part of the pump itself, the housing cannot satisfy the separate claim

                                   3   limitation of a socket.”). Because the Accused Products do not have a separate screw element to

                                   4   satisfy claims 3 and 7, Simpson is entitled to summary judgment of noninfringement of those

                                   5   claims.

                                   6                  2. Closed cover and disposed within

                                   7             The parties also dispute whether the head of the screw can satisfy the cap limitation.

                                   8   According to Simpson, even apart from the separate elements construction, the head of the screw

                                   9   cannot satisfy the cap limitation because when separated from the shaft, it has a hole in it (namely,

                                  10   the recess for use with a screw driver). Simpson MSJ 10-11. Simpson points out that OZCO’s

                                  11   expert treats the head of the screw as distinct from the shaft—including the conical neck—in order

                                  12   to be able to assert that the head of the screw is “situated entirely within” the intermediate
Northern District of California
 United States District Court




                                  13   cylindrical surface (as is required for the cap). Id. at 11; see Expert Report of Paul Hatch, Minor

                                  14   Decl. Ex. D [Dkt. No. 102-1] 55-56 (showing the shaft in green).

                                  15             At claim construction, OZCO agreed to the “closed cover” construction of cap and

                                  16   conceded that the construction means the cap does not have a hole in it.3 OZCO now argues that

                                  17   the head of the screw is a “closed cover” because it “covers the opening made by the washer/nut

                                  18   member’s intermediate cylindrical surface.” OZCO MSJ 14; OZCO Oppo. 2. In response to the

                                  19   argument that the screw head has a hole when separated from the shaft, OZCO asserts that

                                  20   Simpson’s position runs counter to its invalidity contentions and its employees’ testimony that the

                                  21   head of a screw can be a cap.4 See OZCO Oppo. 1-7.

                                  22             Material disputes of fact preclude summary judgment in favor of either side. A fact finder

                                  23

                                  24   3
                                        OZCO wrote during claim construction briefing, “Simpson argues that the plain and ordinary
                                  25   meaning of ‘cap’ is ‘a closed cover.’ Response at 17-20 [Dkt. No. 79]. As OZCO now
                                       understands Simpson’s concern (the cap shouldn’t have a hole in it), OZCO can accept Simpson’s
                                  26   proposal that the term ‘cap’ be construed as ‘a closed cover.’” OZCO Reply ISO Claim
                                       Construction [Dkt. No. 80] 5.
                                  27   4
                                        OZCO relies on Simpson employees’ deposition testimony that the head of the screw can be a
                                  28   cap. OZCO MSJ 15-16; OZCO Oppo. 3-4. This argument is unpersuasive; the cited testimony
                                       cannot establish infringement as a matter of law.
                                                                                         9
                                   1   must determine whether the screw head can satisfy the closed cover limitation and whether the

                                   2   recess or the “disposed within” requirement have an impact on that question.

                                   3            B.     Direct Infringement of the D’701 Patent

                                   4            Simpson moves for summary judgment of no indirect infringement of the ’701 Design

                                   5   Patent, asserting that no reasonable juror could conclude that the Accused Products are

                                   6   substantially similar to the patented design. Simpson MSJ 11-20. OZCO counters that Simpson

                                   7   improperly isolates minor differences and that material disputes of fact preclude judgment as a

                                   8   matter of law in Simpson’s favor.5 OZCO Oppo. 19-25.

                                   9            A product’s design infringes a design patent when an ordinary observer would believe the

                                  10   two designs to be “substantially the same” and thus be deceived into purchasing one, “supposing it

                                  11   to be the other.” Ethicon Endo-Surgery, Inc. v. Covidien, Inc., 796 F.3d 1312, 1335 (Fed. Cir.

                                  12   2015) (citing Egyptian Goddess, 543 F.3d at 670). To determine infringement, “the patented and
Northern District of California
 United States District Court




                                  13   accused designs are compared for overall visual similarity.” Elmer v. ICC Fabricating, Inc., 67

                                  14   F.3d 1571, 1577 (Fed. Cir. 1995). Differences “must be evaluated in the context of the claimed

                                  15   design as a whole, and not in the context of separate elements in isolation.” Ethicon, 796 F.3d at

                                  16   1335; see also High Point Design LLC v. Buyer’s Direct, Inc., 621 F. App’x 632, 640–41 (Fed.

                                  17   Cir. 2015) (concluding that the district court erred by “fail[ing] to properly consider the

                                  18   ornamental aspects of the designs at issue”). “Summary judgment of non-infringement is

                                  19   appropriate when no reasonable fact-finder could find the accused design substantially similar to

                                  20   the claimed design.” High Point Design LLC v. Buyer's Direct, Inc., 621 F. App’x 632, 640–41

                                  21   (Fed. Cir. 2015).

                                  22            In KeyStone, the Federal Circuit affirmed summary judgment of noninfringement because

                                  23   the plaintiff’s theory of infringement was based on improperly isolating certain features of the

                                  24   claimed design. KeyStone Retaining Wall Sys., Inc. v. Westrock, Inc., 997 F.2d 1444, 1450 (Fed.

                                  25   Cir. 1993) (“A patented design is defined by the drawings in the patent, not just by one feature of

                                  26   the claimed design.”). The district court had noted that when the accused retaining wall block was

                                  27

                                  28   5
                                           OZCO does not move for summary judgment itself.
                                                                                    10
                                   1   “engaged in its normal use, as a retaining wall,” its appearance “look[ed] virtually identical” to the

                                   2   patented block. Id. (quoting the district court’s order). But because the features of the two blocks

                                   3   were not substantially similar when not embedded in a wall, there could be no infringement. Id.

                                   4   The Federal Circuit affirmed, noting that the block—not a wall—was the subject of the patent. Id.

                                   5   “[O]ne cannot establish design patent infringement by showing similarity of only one part of a

                                   6   patented design if the designs as a whole are substantially dissimilar.” KeyStone Retaining Wall

                                   7   Sys., Inc. v. Westrock, Inc., 997 F.2d 1444, 1450 (Fed. Cir. 1993); see also Int’l Seaway Trading

                                   8   Corp. v. Walgreens Corp., 589 F.3d 1233, 1241 (Fed. Cir. 2009) (noting that “normal use should

                                   9   not be limited to only one phase or portion of the normal use lifetime of an accused product”); Po-

                                  10   Hsun Lin v. Belkin Int’l, Inc., No. 16-cv-628, 2017 WL 2903261, at *5-6 (C.D. Cal. May 12,

                                  11   2017) (finding designs distinct although they consisted of the same cables and connectors because

                                  12   the manner in which pieces were attached “[was] substantially different and result[ed] in a
Northern District of California
 United States District Court




                                  13   substantially different visual appearance overall”).

                                  14            No reasonable juror could find that a consumer might be deceived into purchasing the

                                  15   Accused Products believing them to be the patented design. Several differences create a dissimilar

                                  16   overall appearance, as the images below show:

                                  17

                                  18
                                  19
                                           D’901 Patent,                                                           The Accused Products6
                                  20       Figure 1

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27   6
                                         The images of the Accused Products shown here come from the Pratt report. See Minor Decl.
                                  28   Ex. J [Dkt. No. 102-1, ECF p.199]. OZCO alleges infringement only based on the products’ use
                                       together.
                                                                                    11
                                   1

                                   2

                                   3
                                           D’901 Patent,
                                   4       Figure 5                                                               The Accused Products

                                   5

                                   6

                                   7

                                   8   No ordinary observer could fail to see these differences and understand that Simpson’s products

                                   9   are not the same as the patented design. The shear tube clearly protrudes from the bottom of the

                                  10   washer, and the shafts of the screws protrude several inches. In addition, the Accused Products

                                  11   have a slightly softer, curved look.

                                  12             OZCO essentially concedes that the shear tube and screw shaft are distinct from the design
Northern District of California
 United States District Court




                                  13   but argues that I should disregard them for purposes of the infringement analysis. Contrary to

                                  14   OZCO’s arguments, it is not appropriate to disregard the screw as a purely functional feature. See

                                  15   OZCO Oppo. 19-21. As Simpson points out, courts ignore functional features not of accused

                                  16   products but instead of the patented design.7 See Kao v. Snow Monster Inc., No. 17-cv-08934,

                                  17   2019 WL 2164192, at *3 (C.D. Cal. May 16, 2019) (noting that the patented design’s slightly

                                  18   smaller mouth size was functional and finding it insufficient to insufficient to support a finding

                                  19   that there was no triable issue); Sport Dimension, Inc. v. Coleman Co., 820 F.3d 1316, 1323 (Fed.

                                  20   Cir. 2016) (noting that the functional features of the design should not be a focus of the

                                  21   infringement analysis, but should be considered insofar as they “contribute to the design’s overall

                                  22   ornamentation”) Poly-Am., LP. v. API Indus., Inc., 74 F. Supp. 3d 684, 693 (D. Del. 2014), aff’d

                                  23   sub nom. Poly-Am., L.P. v. Api Indus., Inc., 617 F. App’x 997 (Fed. Cir. 2015) (inquiring “which

                                  24   features, if any, should be excluded from the court’s infringement analysis by virtue of being

                                  25   purely functional”).

                                  26             OZCO’s additional arguments are unpersuasive. The screw does not merely serve a

                                  27

                                  28   7
                                           Here, I would ignore the threading around the cap because that is purely functional.
                                                                                         12
                                   1   functional purpose, nor is it merely an added feature; it is fundamental to OZCO’s theory of

                                   2   infringement of the D’701 Patent. The head of the screw is crucial to creating the visual

                                   3   similarities between the Accused Products and the D’701 Patent. It would be improper to consider

                                   4   the screw insofar as it makes the Accused Products appear similar to the patented design but not

                                   5   consider it insofar as it distinguishes them. Nor is the presence of the screw a minimal difference

                                   6   between the patented design and the Accused Products as OZCO argues. It would be impossible

                                   7   for an ordinary observer to miss the presence of the screw in the ordinary use of the products,

                                   8   especially given that it is sold separately from the hex head washer. A consumer might even be

                                   9   drawn to the products for this reason. See Po-Hsun Lin, 2017 WL 2903261, at *6 (“Given the

                                  10   functional nature of the other design elements . . . an ordinary observer is also likely to be drawn

                                  11   to those aspects of the design that differ between similar products.”).

                                  12          The protruding shear on the bottom of the washer is an additional difference between the
Northern District of California
 United States District Court




                                  13   Accused Products and the patented design, and the washer also has a slightly more rounded look.

                                  14   OZCO essentially concedes the shear is a dissimilarity by arguing that it is less noticeable when

                                  15   the screw is inserted. See OZCO Oppo. 22 (noting that “if the screw is inserted, the [existence] of

                                  16   the shear tube is further minimized in appearance”). OZCO is correct that both patents aim to

                                  17   simulate bolted hardware, and when installed, they appear similar to such hardware and to one

                                  18   another. But “[s]uch high-level similarities . . . are not sufficient to demonstrate infringement.”

                                  19   See High Point Design, 621 F. App’x at 642. OZCO’s remaining arguments run counter to the

                                  20   Federal Circuit caselaw detailed above. Compare OZCO Oppo. 21 (“[N]ormal use begins when

                                  21   the screw is assembled with the hex head washer . . . when the accused product is assembled to

                                  22   misappropriate the claimed design, the screw and the shear tube are only visible for a limited time

                                  23   before they are hidden by the structure being built.”) with KeyStone, 997 F.2d at 1450 (affirming

                                  24   summary judgment of no infringement even where the product looked “virtually identical” to the

                                  25   patented design only when it was installed).

                                  26          The design at issue is far from maximalist. As a result, even minor differences in a product

                                  27   would have the potential to create a substantially dissimilar appearance—and as I have noted, the

                                  28   presence of the screw shaft in the Accused Products is far from a minor difference. The features
                                                                                         13
                                   1   described above render Simpson’s products plainly dissimilar from the D’701 Patent.

                                   2   Accordingly, there is no need to analyze the prior art. See Colida v. Nokia, Inc., 347 F. App’x

                                   3   568, 571 (Fed. Cir. 2009) (“[T]he dissimilarities far exceed the similarities when comparing [the

                                   4   patents to the accused product], and no amount of extrinsic evidence can change that.”).

                                   5          C.      Indirect Infringement

                                   6          Simpson asserts that OZCO’s indirect infringement claims fail because it cannot show

                                   7   direct infringement. “[T]he patentee always has the burden to show direct infringement for each

                                   8   instance of indirect infringement.” DSU Med. Corp. v. JMS Co., 471 F.3d 1293, 1303 (Fed. Cir.

                                   9   2006). Because OZCO has not proven direct infringement by Simpson or anyone else, its indirect

                                  10   infringement claims necessarily fail.

                                  11   II.    MOTION TO STRIKE

                                  12          OZCO moves to strike the expert report of Fred Smith on the grounds that it includes
Northern District of California
 United States District Court




                                  13   theories that were not properly disclosed in Simpson’s invalidity contentions. See Expert Report

                                  14   of Fred Smith (“Smith Rpt”), Thomas Decl., Ex. 10, Minor Decl. ISO Oppo. MTS, Ex. B [Dkt.

                                  15   Nos. 105-10, 115-3]; Invalidity Contentions, Minor Decl. ISO Oppo. MTS, Ex. A [Dkt. No. 115-

                                  16   2].

                                  17          A. Opinions on the ’998 Patent

                                  18          Acknowledging that it mistakenly omitted charts for two patent references—Jaffa and

                                  19   Dodds—Simpson withdraws them as primary references and withdraws obviousness

                                  20   Combinations 2 and 4, which rely on them. Oppo. MTS 2, 19-20. Simpson also withdraws

                                  21   Combination No. 5, which relies on Patent No. CN 2013820634 to Chen. Oppo. MTS 2 n.2. It

                                  22   argues that I should deny OZCO’s motion to strike the remaining parts of Smith’s report.

                                  23                1. Obviousness Combination 1

                                  24          Smith opines that “Item 84 and the knowledge of a POSITA, either by itself or in

                                  25   combination with Item 83, Item 85, Item 229 and/or Camisasca [Item 314]” renders all claims in

                                  26   the ’998 Patent obvious. Smith Report 16. Simpson’s invalidity contentions read as follows:

                                  27   “Item 84: In combination with one or more of the following references: 75, 82, 83, 85, 86, 224,

                                  28   229, 231 and 314 (All Claims).” Invalidity Contentions 29 (emphasis added).
                                                                                       14
                                   1          The parties’ disputes over this combination boil down to whether Simpson’s invalidity

                                   2   contentions were sufficient to give OZCO notice of its theory of obviousness related to Item 84.

                                   3   OZCO argues that the contentions misled it into understanding that Simpson’s theory was that

                                   4   Item 84 satisfied certain claim elements on its own, without any prior art references.8 Reply MTS

                                   5   5-6. By now asserting in the Smith report that Item 84 must be altered—with other prior art

                                   6   references and the knowledge of a POSITA—to satisfy these elements, Simpson improperly

                                   7   introduces a new theory of obviousness. Id.

                                   8          OZCO’s argument essentially relies on characterizing Item 84 as an undisclosed prior art

                                   9   reference. It reaches too far. Simpson’s invalidity contentions clearly communicated that it

                                  10   intended to rely on Item 84 in combination with nine other references, and Smith’s report relies on

                                  11   84 in combination with four of those same references. OZCO cites to no authority suggesting that

                                  12   Simpson’s disclosures needed to be more detailed than they were; in fact, as I have noted in the
Northern District of California
 United States District Court




                                  13   past, courts have applied Rule 3-3(b) with more flexibility rather than less. See Fujifilm Corp. v.

                                  14   Motorola Mobility LLC, No. 12-cv-03587-WHO, 2015 U.S. Dist. LEXIS 21413, at *90-91 (N.D.

                                  15   Cal. Feb. 20, 2015) (“Courts in this district have held that Rule 3-3(b) does not always require the

                                  16   accused infringer to spell out in exact detail every particular combination it intends to assert.”).

                                  17   Simpson’s contentions met the requirements of Rule 3-3(b); OZCO’s motion to strike

                                  18   Combination 1 is DENIED.

                                  19                2. Obviousness Combination 3

                                  20          OZCO argues that I should strike Smith’s opinions on Combination 3 “at least to the extent

                                  21   [he] relies on Jaffa,” the patent Simpson acknowledges it failed to chart. MTS 12. Simpson

                                  22   counters that it voluntarily withdrew the combinations that in fact rely on Jaffa, and Combination

                                  23   3 instead uses it as background information rather than a primary reference. Oppo. MTS 14-15.

                                  24   “Several courts in this district have declined to strike from an expert report an undisclosed

                                  25
                                       8
                                  26     Specifically, OZCO asserts that the contentions failed to give it notice of Simpsons theory that
                                       the following elements were not met by Item 84: “an annular surface disposed radially between
                                  27   the inner cylindrical surface and the intermediate cylindrical surface” and “wherein the inner
                                       cylindrical surface is configured to surround a shaft portion of a screw that contacts the annular
                                  28   surface; and wherein the washer/nut member further comprises an upper annular surface and a flat
                                       surface of the cap is substantially flush with the upper annular surface.” Reply MTS 5-6.
                                                                                          15
                                   1   reference if the reference is only being used as background material.” Verinata Health, Inc. v.

                                   2   Sequenom, Inc., No. C 12-00865 SI, 2014 U.S. Dist. LEXIS 116382, at *16 (N.D. Cal. Aug. 20,

                                   3   2014) (citing cases and concluding that the expert could “use the reference for foundational or

                                   4   background material”). I will adopt that approach here. Smith may rely on the Jaffa patent as

                                   5   foundational or background material.9 Any testimony that veers beyond those purposes will not

                                   6   be allowed; the parties can address specifics as necessary in motions in limine. OZCO’s motion to

                                   7   strike Combination 3 is DENIED.

                                   8                3. Obviousness Combination 6

                                   9          The parties’ dispute of Combination 6 relies on the same disclosures of Item 84 quoted

                                  10   above.10 OZCO argues that Smith’s report improperly adds theories because it includes an image

                                  11   that was not provided in Simpson’s infringement contentions. MTS 14-15. Simpson counters that

                                  12   the report merely provides “a demonstrative illustration that shows what the disclosed
Northern District of California
 United States District Court




                                  13   combination would look like.” Oppo. MTS 16. OZCO’s arguments mirror those I addressed

                                  14   above, and they are meritless for the same reasons. I agree with Simpson that this illustration is

                                  15   not a new theory; rather, Simpson’s infringement contentions disclose the combination of Item 84

                                  16   and Camisasca, and the Smith report merely provides more detail about how a POSITA would

                                  17   arrive at that combination and what it would look like. OZCO’s motion to strike Combination 6 is

                                  18   DENIED.

                                  19                4. Anticipation

                                  20          OZCO challenges Smith’s opinions on anticipation of the ’998 Patent on the grounds that

                                  21   his theories related to the Sammy X-Press are completely different than those Simpson included in

                                  22   its invalidity contentions. MTS 5-7; compare Invalidity Contentions B-9 with Smith Rpt 12-16.

                                  23
                                       9
                                  24     OZCO raises the same arguments here that it did for Combination 1, asserting that Simpson is
                                       improperly using the Camisasca prior art reference in a way that was not disclosed in its
                                  25   infringement contentions. For the same reasons described above, I will not strike Smith’s
                                       opinions on Combination 3 on that basis.
                                  26   10
                                         Smith opines that “Item 84 and the knowledge of a POSITA, either by itself or in combination
                                  27   with Item 83, Item 85, Item 229 and/or Camisasca [Item 314]” renders all claims in the ’998
                                       Patent obvious. Simpson’s invalidity contentions read as follows: “Item 84: In combination with
                                  28   one or more of the following references: 75, 82, 83, 85, 86, 224, 229, 231 and 314 (All Claims).”
                                       Invalidity Contentions 29 (emphasis added).
                                                                                        16
                                   1   Simpson counters that its invalidity contentions point to examples of an inner cylindrical surface

                                   2   and an annular surface rather than pointing to all such surfaces, and while this oversight is

                                   3   “regrettable,” it does not mean that Smith’s report constitutes a new theory of liability. Oppo.

                                   4   MTS 17-19. According to Simpson, it is not appropriate to strike the report because OZCO—

                                   5   which had months to raise this inconsistency with Simpson—is not prejudiced by it. Id. at 18-19.

                                   6   In reply, OZCO asserts that Smith’s report presents a new theory because “[i]t is the relation of

                                   7   [the inner cylindrical and annular surface] elements to each other and other elements that must be

                                   8   considered for an invalidity theory.” Reply MTS 1-4. By identifying the wrong elements,

                                   9   Simpson failed to give OZCO fair notice.

                                  10          The parties’ dispute boils down to whether knowing that Simpson intended to assert

                                  11   anticipation based on the Sammy X-Press gave OZCO sufficient notice of Simpson’s theory of

                                  12   anticipation. While OZCO is correct that the relationship of the elements is key to the patented
Northern District of California
 United States District Court




                                  13   claims, I will not strike Smith’s anticipation opinions. See Finjan, Inc. v. Symantec Corp., No. 14-

                                  14   cv-02998-HSG (JSC), 2018 U.S. Dist. LEXIS 14952, at *18 (N.D. Cal. Jan. 29, 2018) (“District

                                  15   courts have wide discretion in enforcing the patent local rules.”) (internal quotation marks and

                                  16   citation omitted). The invalidity contentions made clear to OZCO that Simpson intended to use

                                  17   the Sammy X-Press to assert an anticipation theory of invalidity. OZCO’s motion to strike this

                                  18   opinion is DENIED.

                                  19          B. Opinions on the D’701 Patent

                                  20          OZCO first challenges Smith’s opinion on anticipation of the D’701 Patent on the grounds

                                  21   that it relies on a Nylock and set screw, which was not asserted as prior art to the patent. Simpson

                                  22   agrees to withdraw that reference, and OZCO has not challenged Smith’s opinions based on Items

                                  23   30 and 31. Oppo. MTS 20.

                                  24          OZCO next challenges Smith’s opinion on the invalidity of the D’701 Patent on the

                                  25   grounds that he failed to apply a proper methodology. MTS 15-16. Smith opines that if the jury

                                  26   finds that the Accused Products infringe the D’701 Patent, then the Patent is invalid because “hex-

                                  27   head washers with protruding screw shafts have existed for decades.” Oppo. MTS 21-22. OZCO

                                  28   counters that this opinion improperly assumes facts not in evidence and would not be helpful to a
                                                                                        17
                                   1   jury. The motion to strike is moot as it relates to the D’701 Patent because Simpson is entitled to

                                   2   summary judgment of noninfringement on that patent.

                                   3   III.    SUMMARY JUDGMENT ON INVALIDITY

                                   4           OZCO moves for summary judgment on Simpson’s invalidity claims. First it asserts that

                                   5   without the expert report of Fred Smith, Simpson has no evidence to support its anticipation and

                                   6   obviousness arguments. OZCO MSJ 20-22. Second, it asserts that Simpson fails to provide clear

                                   7   and convincing evidence that the prior art references Smith relied on were publicly available

                                   8   before the Asserted Patents’ respective priority dates. Id. at 22-26. Simpson counters that

                                   9   material disputes of fact preclude judgment as a matter of law on the question of the patents’

                                  10   validity.

                                  11           “If the claimed invention was ‘described in a printed publication’ either before the date of

                                  12   invention, 35 U.S.C. § 102(a), or more than one year before the U.S. patent application was filed,
Northern District of California
 United States District Court




                                  13   35 U.S.C. § 102(b), then that prior art anticipates the patent.” Finisar Corp. v. DirecTV Grp., Inc.,

                                  14   523 F.3d 1323, 1334 (Fed. Cir. 2008). “[T]he anticipation inquiry proceeds on a claim-by-claim

                                  15   basis.” Id. “The way in which the elements are arranged or combined in the claim must itself be

                                  16   disclosed, either expressly or inherently, in an anticipatory reference.” Therasense, Inc. v. Becton,

                                  17   Dickinson & Co., 593 F.3d 1325, 1332 (Fed. Cir. 2010). A party asserting this defense must

                                  18   establish invalidity with clear and convincing evidence. See Core Wireless Licensing S.A.R.L. v.

                                  19   Apple Inc., No. 15-CV-05008 NC, 2016 WL 6427850, at *3 (N.D. Cal. Oct. 31, 2016) (granting

                                  20   summary judgment where the only evidence of invalidity was not enough to “leave[] the fact

                                  21   finder with a firm belief or conviction” that the patent was obvious or anticipated).

                                  22           35 U.S.C. § 103(a) prohibits the issuance of a patent when “the differences between the

                                  23   subject matter sought to be patented and the prior art are such that the subject matter as a whole

                                  24   would have been obvious at the time the invention was made to a person having ordinary skill in

                                  25   the art to which said subject matter pertains.” 35 U.S.C. § 103(a). Obviousness is a question of

                                  26   law based on underlying factual determinations. Insite Vision Inc. v. Sandoz, Inc., 783 F.3d 853,

                                  27   858 (Fed. Cir. 2015). The underlying factual inquires include: (i) “the scope and the content of

                                  28   the prior art;” (ii) “the level of ordinary skill in the art;” and (iii) “the differences between the
                                                                                           18
                                   1   claimed invention and the prior art.” Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17

                                   2   (1966). Secondary indicators such as “commercial success, long felt but unsolved needs, [and]

                                   3   failure of others,” that can “give light to the circumstances surrounding the origin of the subject

                                   4   matter sought to be patented” should also be considered. KSR Int'l Co. v. Teleflex Inc., 550 U.S.

                                   5   398, 399 (2007) (internal citations and quotation marks omitted). Evidence of secondary

                                   6   considerations “may often be the most probative and cogent evidence [of nonobviousness] in the

                                   7   record.” Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 1538 (Fed. Cir. 1983). To invalidate a

                                   8   patent on the basis of obviousness, the moving party must prove obviousness by clear and

                                   9   convincing evidence. Oakley, Inc. v. Sunglass Hut Int’l, 316 F.3d 1331, 1339 (Fed. Cir. 2003).

                                  10          OZCO first argues that if I strike the Smith report, it is entitled to summary judgment that

                                  11   (i) claims 1 and 2 of the ’998 Patent were not anticipated by the Sammy X-Press, (ii) claims 1, 2,

                                  12   3, 4, 5, and 7 of the ’998 Patent were not rendered obvious, (iii) the ’701 Patent is not invalid.
Northern District of California
 United States District Court




                                  13   OZCO MSJ 20-22. Because OZCO’s argument is contingent on the absence of the Smith report—

                                  14   which I have declined to strike—it is DENIED.

                                  15          OZCO next argues that Simpson lacks sufficient evidence for a jury to rely on to find that

                                  16   the following prior art references were available before the relevant priority dates of the patents:

                                  17   Item 80 - Sammy X-Press; Item 83; Item 84; Item 85; Item 30 - ARP Model No: ARP-123-4003

                                  18   (“ARP”); Item 31- Lambretta Model No. 530679788 (“Lambretta”).11 OZCO MSJ 22-26.

                                  19          I agree with Simpson that factual disputes preclude summary judgment in OZCO’s favor

                                  20   on this question. Smith may opine on the prior art references even if he lacks personal knowledge

                                  21   of whether they were available prior to June 15, 2012 (the ’998 Patent’s priority date) or June 14,

                                  22   2013 (the D’701 Patent’s priority date). See MobileMedia Ideas, LLC v. Apple Inc., 907 F. Supp.

                                  23   2d 570, 605 (D. Del. 2012), vacated in part on other grounds, 780 F.3d 1159 (Fed. Cir. 2015)

                                  24   (“An expert may reasonably rely on a copyright date on documentation to determine an

                                  25   approximate date of public availability and, absent any evidence to the contrary, the court may

                                  26
                                  27   11
                                         Simpson has withdrawn the following reference, which OZCO also challenged: Item 72
                                  28   McMaster Carr: Model Nos.: 93298A135, 91375A646 (“Nylock + Set Screw”). See Oppo. MTS
                                       20.
                                                                                    19
                                   1   rely on that prior art date.”) (permitting expert testimony based on a printed copyright date where

                                   2   there was no evidence to the contrary); Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 592,

                                   3   113 S. Ct. 2786, 2796, 125 L. Ed. 2d 469 (1993) (“[A]n expert is permitted wide latitude to offer

                                   4   opinions, including those that are not based on firsthand knowledge or observation.”). OZCO’s

                                   5   motion for summary judgment on invalidity is DENIED.

                                   6   IV.    MOTIONS TO SEAL
                                   7          Requests to seal associated with motions for summary judgment are subject to the

                                   8   “compelling reasons” standard. See Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1179

                                   9   (9th Cir. 2006). OZCO filed a motion to seal portions of its motion summary judgment,

                                  10   supporting exhibits, and exhibits supporting its motion to strike. Dkt. No. 104. OZCO’s motion is

                                  11   based on Simpson’s designation of the information as confidential during discovery. Simpson

                                  12   then filed a declaration in support of the motion, wherein it consented to unsealing OZCO’s
Northern District of California
 United States District Court




                                  13   motion for summary judgment along with Exhibits 4, 5, 6, 7, 8, 9, 14, 15, 16, 17, and 19. Dkt. No.

                                  14   108.

                                  15          Simpson only requests sealing of portions of Exhibit 13, its responses to OZCO’s Second

                                  16   Set of Interrogatories, because its answer to Interrogatory 13 includes a customer list for the

                                  17   Accused Products. Id. ¶¶ 5-6. There are compelling reasons to seal this information. See True

                                  18   Health Chiropractic Inc. v. McKesson Corp., No. 13-cv-02219-HSG, 2019 U.S. Dist. LEXIS

                                  19   136654, at *5 (N.D. Cal. Aug. 13, 2019) (“[C]ustomer lists generally constitute trade secrets,

                                  20   which the Ninth Circuit has held is sealable under the heightened ‘compelling reasons’

                                  21   standard.”). Simpson’s request to redact portions of Exhibit 13 is GRANTED; the remainder of

                                  22   OZCO’s motion to file under seal is DENIED AS MOOT. The Clerk shall UNSEAL all of the

                                  23   entries at Dkt. No. 104 excluding Dkt. No. 104-29. A public redacted version of Dkt. No. 104-29

                                  24   can be found at Dkt. No. 108.

                                  25                                             CONCLUSION

                                  26          For the reasons set forth above, Simpson’s motion for summary judgment of

                                  27   noninfringement is GRANTED as to claims 3 and 7 of the ’998 Patent and as to the D’701 Patent.

                                  28   OZCO’s motions are DENIED.
                                                                                        20
                                   1         This case is referred to the Hon. Thomas S. Hixson for settlement purposes only.

                                   2         IT IS SO ORDERED.

                                   3   Dated: November 14, 2019

                                   4

                                   5
                                                                                                William H. Orrick
                                   6                                                            United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     21
